 

CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST

 

FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE

 

SECURITIES EXCHANGE ACT OF 1934 AND HAVE BEEN SEPARATELY FILED

 

WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

 

HEINEKEN SUB-LICENCE AGREEMENT

between

Heineken UK Limited

and

United Breweries International (UK) Limited

and

Kingfisher Beer Europe Limited

and

United Breweries Limited

 

1

 

 

This Sub-Licence Agreement is dated April 18, 2013 between:-

 

PARTIES:-

 

A. HEINEKEN UK LIMITED, a company incorporated in Scotland (Registered Number
SC065527) and having its registered office at 2-4 Broadway Park, South Gyle
Broadway, Edinburgh, EH12 9JZ (“Heineken UK”); and     B. UNITED BREWERIES
INTERNATIONAL (UK) LIMITED, a company incorporated in England and Wales
(Registered Number 1688201) and having its registered office at 75 Westow Hill,
Crystal Palace, London, SE19 1TX (“UBI”); and     C. KINGFISHER BEER EUROPE
LIMITED, a company incorporated in England and Wales (Registered Number
02367133) and having its registered office at Springfield House, Sandling Road,
Maidstone, Kent, ME14 2LP (“KBE”); and     D. UNITED BREWERIES LIMITED, a
company incorporated in India and having its registered office at Level 3-5, UB
Tower, UB City 24, Vittal Mallya Road, Bangalore, 560001, India (“UB”).      
(each a “party” and together the “parties”)

 

BACKGROUND:-

 

(1) KBE and Heineken UK have entered into a Contract Brewing and Distribution
Agreement and a Loan Agreement (both as defined below).     (2) The parties have
agreed that in the event that KBE defaults under the Contract Brewing and
Distribution Agreement and/or the Loan Agreement, Heineken UK shall, at its
option, acquire an exclusive licence from UBI to produce, market and sell the
Product (as defined below) in the United Kingdom.     (3) This Agreement sets
out the terms and conditions on which Heineken UK shall acquire the exclusive
licence.

 

IT IS AGREED:-

 

1. Definitions and Interpretation     1.1 Unless the context otherwise requires,
in this Agreement the following words and expressions shall have the meaning set
out opposite them:

 

  “Agent” means any subsidiary or holding company of Heineken UK and any third
party appointed by Heineken UK in connection with this Agreement;

 

2

 

 

  “Agreement” means this Sub-Licence Agreement together with its Schedules;    
    “Contract Brewing and Distribution Agreement” means the contract brewing and
distribution agreement entered into between KBE and Heineken UK on or around the
date of this Agreement;         “Contract Year” means any period of twelve
months beginning on the Effective Date or any anniversary thereof;        
“Debt” has the meaning given to it in Clause 4.1;         “Distribution
Agreement” means the distribution agreement between UBI and KBE dated 9th
October 1998, as the same was amended pursuant to a supplemental agreement dated
24th October 2001 and a deed of variation dated 11th March 2013;        
“Effective Date” has the meaning given in Clause 3.1;         “Event of Default”
has the meaning given to it in the Loan Agreement;         “Finance Document”
has the meaning given to it in the Loan Agreement;         “Gross Revenue” means
the proceeds from Product supplied to third parties, to personnel and group
companies, associates, joint ventures and investments;   “Loan Agreement” means
the loan agreement entered into between KBE and Heineken UK on or around the
date of this Agreement;         “Product” means Kingfisher beer;        
“Recipe” means the list of ingredients and agreed manufacturing process for the
Product;         “Revenue” has the meaning given to it in the Heineken SCAN
database (i.e. Gross Revenue (excluding excise) less discounts to customers less
variable selling expenses plus proceeds from services);         “Specifications”
means the product specifications and details as to the method of production and
also the packaging of the Product and the quality procedures and performance
standards relating to the Product as agreed between the parties from time to
time;

 



3

 

 

  “Term” means the term of this Agreement as set out in Clause 3.1;        
“Term Date” means the earlier of (i) the date on which KBE has repaid the Debt
to Heineken UK; or (ii) the date on which the Agreement terminates pursuant to
Clause 4.3; or (iii) 9 October 2018;         “Territory” means the United
Kingdom (England, Wales, Scotland and Northern Ireland);         “Trade Marks”
means the trade marks which subsist in the Products, Recipes and Specifications,
as more particularly set out in Schedule 2; and         “TMLA” means the trade
mark licence agreement between UBI and United Breweries Limited, a company
incorporated in India and having its registered office at Level 3-5, UB Tower,
UB City 24, Vittal Mallya Road, Bangalore, 560001, India, dated 9th October
1998, as the same was amended pursuant to a supplemental agreement dated 22nd
October 2001 and a deed of variation dated 11th March 2013.

 

1.2 In this Agreement:-

 

    1.2.1 the singular includes the plural and vice versa;             1.2.2
references to gender include references to all genders;             1.2.3 unless
otherwise stated, references to sub-Clauses, Clauses and to the Schedules  are
to sub-Clauses, Clauses and the Schedules to this Agreement;             1.2.4
the Clause headings are for reference only and shall not affect the construction
or interpretation of this Agreement;             1.2.5 the Schedules annexed
hereto are incorporated into and form part of this Agreement;             1.2.6
“subsidiary” and “holding company” shall have the meanings given to them in
section 1159 of the Companies Act 2006; and             1.2.7 references to
statutes, any statutory instrument, regulation or order shall be construed as a
reference to such statute, statutory instrument, regulation or order as amended
or re-enacted from time to time.

 



4

 

 

1.3 In this Agreement, except where the context otherwise requires, any
reference to:-

 

    1.3.1 another agreement or any deed or other instrument or document shall be
construed as a reference to that other agreement, deed or other instrument or
document as the same may have been, or may from time to time be, amended,
varied, supplemented or novated;             1.3.2 a “day” means a period of 24
hours (or such other number of hours as may be relevant in the case of changes
for daylight saving) ending at 12.00 midnight;             1.3.3 the words
“include” or “including” are to be construed as meaning without limitation;    
        1.3.4 a “month” means a calendar month; and             1.3.5 a “person”
includes any individual, partnership, firm, company, corporation, joint venture,
trust, association, organisation or other entity, in each case whether or not
having a separate legal personality.

 

2. Licence     2.1 UBI grants to Heineken UK an exclusive, royalty-free and
irrevocable licence to use the Trade Marks for the purpose of producing,
marketing, selling and distributing the Product in the Territory on the terms
set out in this Agreement, and in particular the terms of the licence as set out
in Schedule 1 (Licence Terms and Conditions).     2.2 As the owner of the Trade
Marks, UB irrevocably consents to the grant of the licence pursuant to Clause
2.1 on the terms and conditions set out in this Agreement.     3. Term     3.1
Notwithstanding the date of this Agreement, this Agreement and the licence
granted pursuant to clause 2.1 shall come into force with effect from the time:

 

  (i) the notice issued pursuant to Clause 11.2(e) of the Loan Agreement is
deemed to have been received in accordance with the notice provisions in Clause
15 of the Loan Agreement; or         (ii) the notice issued pursuant to Clause
19.2 of the Contract Brewing and Distribution Agreement is deemed to have been
received in accordance with the notice provisions in Clause 26 of the Contract
Brewing and Distribution Agreement, (the “Effective Date”), and shall continue
until the Term Date, unless terminated earlier in accordance with Clause 7 (the
“Term”). For the avoidance of doubt, Heineken UK’s exercise of its right to the
licence pursuant to Clause 11.2(e) of the Loan Agreement or Clause 19.2 of the
Contract Brewing and Distribution Agreement shall lead to the immediate and
automatic coming into force of the licence on the terms set out in this
Agreement and no further action shall be required by the parties in order to
give effect to the licence.

 

5

 

 

3.2 KBE and UBI acknowledge and agree that in the event of the coming into force
of Heineken UK’s licence pursuant to clause 3.1 above, the terms of the
Distribution Agreement shall be automatically varied such that KBE’s licence to
the Trade Marks in the Territory are suspended with immediate effect from the
Effective Date until the expiry of the Term.     4. Debt Write Off     4.1 In
consideration of acquiring the exclusive licence pursuant to Clause 2.1,
Heineken UK shall reduce the total amount outstanding and due by KBE to Heineken
UK under this Agreement and any and all Finance Documents (the “Debt”) as at the
Effective Date, at a notional royalty rate of [ * ]% of Revenue, which shall be
written off at quarterly intervals throughout the Term.     4.2 Interest shall
accrue on the Debt, from and including the Effective Date until the Debt has
been repaid in full at the rate of 5% above the Bank of England base rate. The
interest payable by KBE to Heineken UK pursuant to this Clause 4.2 shall be
added to the Debt and written off in accordance with Clause 4.1 during the Term.
    4.3 At the end of the first Contract Year, Heineken UK shall review the
amount of the Debt and Heineken UK, UBI and KBE shall meet to discuss and
consider whether the Debt can be settled at that point in a mutually acceptable
way. If Heineken UK, UBI and KBE are able to reach a settlement solution, this
Agreement shall terminate when Heineken UK has received the amount agreed to be
payable to Heineken UK, in accordance with the settlement solution pursuant to
this Clause 4.3, by BACS with cleared funds to such account in the United
Kingdom as Heineken UK may nominate from time to time.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

6

 

 

4.4 In the event that Heineken UK, UBI and KBE cannot reach a settlement
solution pursuant to Clause 4.3 above, the Debt shall continue to be written off
in accordance with Clause 4.1 until the expiry of the Term.     5. Marketing
Support     5.1 Subject to Clause 5.2, Heineken UK shall accrue a notional
marketing fund of £[ * ] per hectolitre of Product sold by Heineken UK in the
Territory during the Term, to be spent on marketing activities to promote the
Product in the Territory, including any trade support to customers. Any unused
marketing fund on the expiry or termination of this Agreement shall lapse. For
the avoidance of doubt, no cash equivalent shall be payable.     5.2 Heineken
UK, UBI and KBE may agree during the Term to use the notional marketing fund
which has accrued pursuant to Clause 5.1 in order to accelerate KBE’s repayment
of the Debt in such amounts as Heineken UK, UBI and KBE may agree from time to
time. For the avoidance of any doubt, the amount to be spent by Heineken UK on
marketing activities pursuant to Clause 5.1 shall be reduced by an amount equal
to that portion of the marketing fund that has been used to accelerate KBE’s
repayment of the Debt.     6. Trade Marks     6.1 UBI warrants that it has and
will continue to have the full right and title to license the Trade Marks to
Heineken UK during the Term.     6.2 Heineken UK acknowledges that UB are the
owners of the Trade Marks and that Heineken UK will not obtain or assert any
right to any part of them, except to the extent that the Licence permits.    
6.3 UBI shall indemnify Heineken UK and/or its Agents in relation to any
reasonable costs and expenses incurred as a result of any third party actions
brought against Heineken UK and/or its Agents (as the case may be) in relation
to their use of the Trade Marks and Heineken UK and/or its Agents shall give UBI
reasonable assistance and control of any such action.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

7

 

 

6.4 Heineken UK shall not, without the written consent of UBI sell, dispose of
or describe the Product under or by reference to any name or description other
than the name or description applied to the Product by UBI.     7. Termination  
  7.1 Heineken UK shall be entitled to terminate this Agreement immediately in
the event that:

 

  7.1.1 a material breach of this Agreement by UBI which, having been notified
to UBI, goes unremedied for a period of 30 days or more; or         7.1.2 UBI’s
licence pursuant to the TMLA is terminated for any reason.

 

7.2 UBI shall be entitled to terminate this Agreement immediately in the event
that:

 

  7.2.1 a material breach of this Agreement by Heineken UK which, having been
notified to Heineken UK, goes unremedied for a period of 30 days or more; or    
    7.2.2 Heineken UK (i) voluntarily or involuntarily enters a bankruptcy,
insolvency or similar proceeding; (ii) passes a resolution for winding up its
business or a court of competent jurisdiction makes an order to that effect
(other than for the purpose of amalgamation or restructuring) or (iii) a
receiver is appointed in respect of substantially all of its assets.

 

8. Consequences of Termination     8.1 On expiry or termination of this
Agreement for any reason and subject to any express provisions set out elsewhere
in this Agreement:

 

  8.1.1 subject to clause 8.2 below, the Debt (which for the avoidance of doubt,
shall include any interest payable on the Debt) shall immediately become due and
payable by KBE to Heineken UK;         8.1.2 all rights and licences granted
under this Agreement shall cease;         8.1.3 subject to Clause 8.1.4 below,
Heineken UK shall cease all use of the Trade Marks;         8.1.4 Heineken UK
shall, for a period of 180 days after the date of termination, have the right to
dispose of all stocks of Product in its or its Agents’ possession and all
Product in the course of manufacture at the date of termination.

 



8

 

 

8.2 Where KBE is unable to make payment of the Debt on termination of this
Agreement for any reason, UBI shall be liable to make payment of the Debt to
Heineken UK immediately on termination.     8.3 The expiry or termination of
this Agreement, for any reason, shall not affect any provision of this Agreement
that is expressed to survive or operate in the event of expiry or termination
and shall be without prejudice to the provisions of this Clause 8.3 and to any
rights of a party which may have accrued by, at or up to the date of such expiry
or termination.     9. Limitation of Liability     9.1 Neither party excludes or
restricts their liability for death, personal injury or fraudulent
misrepresentation.     9.2 Subject always to Clause 9.1, the aggregate liability
of Heineken UK for any single breach or series of similar breaches of this
Agreement shall be limited to £[ * ] in any Contract Year.     9.3 Subject
always to Clause 9.1, neither party shall be liable to the other party in
contract, delict, tort (including negligence) or otherwise arising out of or in
connection with this Agreement including by way of indemnity for any special,
indirect or consequential losses or damage (including loss of profits and loss
of business), provided that where such losses were within the contemplation of
the parties at the date of this Agreement this Clause 9.3 shall not apply.    
10. Force Majeure     10.1 Any delay in or failure by a party hereto in
performance hereunder shall be excused if and to the extent that such delay or
failure is caused by occurrences beyond such party’s control including but not
limited to, acts of God, decrees or restraints of government, strikes, labour
disputes, war, fire, riot, sabotage, terrorism and any other cause or causes
whether similar or dissimilar to those already specified which cannot be
controlled by such party. Such performance shall be so excused for the period
during which such inability of the party to perform is so caused but for no
longer period and shall be remedied as far as possible with all reasonable
despatch. Any time period for performance shall be extended by a period equal to
duration to any period during which such performance is excused by this Clause.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 



9

 

 

11. Confidentiality     11.1 Each of the parties agrees to keep the terms of
this Agreement and of any information exchanged between the parties in the
course of this Agreement (in whatever form and including materials, notes, or
papers in whatever form derived from such information) (“Confidential
Information”) strictly confidential and shall not divulge any Confidential
Information to any other person, except to its employees, licensees and/or
Agents engaged in the production, marketing (including advertising) and
distribution of the Product to whom it shall be essential to disclose the same.
    11.2 Nothing in Clause 11.1 shall restrict the disclosure of any
Confidential Information:

 

  11.2.1 which has entered into the public domain (other than by breach of a
party to this Agreement);         11.2.2 which comes into the possession of a
party independently provided that such information has come into the possession
of that party in circumstances of good faith; or         11.2.3 which is
required to be disclosed by law, regulation, any competent court, governmental
or regulatory authority pursuant to the rules of any stock exchange.

 

12. Assignment & Sub-Contracting     12.1 Save as set out in Clause 12.2, none
of the rights, duties, or obligations under this Agreement may be assigned,
delegated, transferred or sub-contracted by either party without the other
party’s prior written consent, such consent not to be unreasonably withheld.    
12.2 UBI, UB and KBE acknowledge and accept that Heineken UK may sub-contract
distribution of the Product to its nominated distributor from time to time and
that Heineken UK may appoint an Agent to manufacture and package the Product
under Heineken UK’s supervision.     13. Waiver     13.1 Subject to Clause13.2,
failure, delay or neglect by a party to enforce at any time any provision of
this Agreement shall not be construed nor shall be deemed to be a waiver of that
party’s rights hereunder nor in any way affect the validity of the whole or any
part of this Agreement nor prejudice the party’s rights to take subsequent
action.

 



10

 

 

13.2 Each of the parties shall be entitled by notice in writing to the other
parties to waive its rights under this Agreement.     14. Severability     14.1
If any provision of this Agreement is declared to be void or unenforceable by
any judicial or administrative authority in any jurisdiction in which this
Agreement is effective, such provision will be deemed to be severable and the
parties shall each use their reasonable endeavours in good faith to modify this
Agreement so that the intent of this Agreement can be legally carried out.    
15. Notices     15.1 Any notice, consent, confirmation or other information
required or authorised by this Agreement to be given by a party to another party
to this agreement may be given by hand or sent by first class recorded delivery
post to such other party at the address specified in this Agreement or such
other address as may from time to time be notified in writing to the party
giving such notice or other communication by the party to whom such notice or
other communication is given.     15.2 Notices shall be deemed given, in the
case of notice given by hand, when given, and in the case of notice given by
recorded delivery post, two business days after the date of posting.     16.
Contracts (Rights of Third parties)     16.1 A person who is not party to this
Agreement shall have no rights under the Contracts (Rights of Third parties) Act
1999 to enforce any terms of this Agreement. This Clause does not affect any
right or remedy of any person which exists or is available otherwise than
pursuant to that Act.

 

11

 

 

17. Disclaimer of Agency and Partnership     17.1 This Agreement shall not,
unless expressly agreed otherwise, constitute a party as an agent of another
party. The parties hereto are independent contractors and shall have no power,
nor will each of the parties represent that it has any power, to bind the other
party (or parties) or to assume or to create any obligation or responsibility,
express or implied, on behalf of the other party (or parties) or in the other
party’s (or parties’) name.     17.2 Nothing in this Agreement shall be
construed as creating any relationship of partnership between the parties
hereto.     18. Variation     18.1 This Agreement shall not be amended and no
variation to its terms shall be effective unless such amendment or variation is
in writing and is signed by or on behalf of each of the parties.     19. Entire
Agreement     19.1 This Agreement and the Schedules annexed hereto constitute
the entire understanding between the parties with respect to the subject matter
hereof and supersedes any previous understandings, arrangements,
representations, negotiations or agreements previously entered into between the
parties. Provided that nothing in this Clause 19 shall have effect to exclude
the liability of either party for fraud or fraudulent misrepresentation.     20.
Counterparts     20.1 This Agreement may be executed in any number of
counterparts, each of which so executed shall be an original, but together shall
constitute one and the same instrument.     21. Governing Law     21.1 This
Agreement shall be governed by and construed in accordance with the law of
England & Wales and the parties hereby submit to the exclusive jurisdiction of
the courts in England & Wales.

 



12

 

 

Schedule 1

 

Licence Terms and Conditions

 

1. APPOINTMENT, TECHNICAL DIRECTIONS, ADVICE AND SUPERVISION     1.1 Throughout
the continuance of this Agreement, UBI (or its appointed agent) shall, in order
to enable Heineken UK (or its appointed Agent) to produce and to package the
Product materially in accordance with the Specifications, supply the Recipe and
the Specifications to Heineken UK.     2. PRODUCTION

 

Throughout the continuance of this Agreement Heineken UK shall, or shall procure
that its Agent, in respect of the Product shall:

 

2.1 install and maintain at its breweries such equipment (including laboratory
equipment) and installations for the production and packaging of the Product in
accordance with the Specifications;     2.2 manufacture the liquid for the
Product to the Recipes, materially in accordance with the Specifications;    
2.3 produce, package and store the Product at the breweries materially in
conformity with:

 

  2.3.1 the Specifications; and         2.3.2 all applicable laws, bye-laws and
regulations in the Territory and it will be Heineken UK’s responsibility to
notify UBI of any incompatibility between Clauses 2.3.1 and 2.3.2;

 

2.4 at all reasonable times, and subject to agreeing a date and time in advance
with Heineken UK, permit UBI to inspect all ingredients and such parts of the
breweries, manufacturing facilities and stores in which the Product is produced,
packaged or stored;     2.5 provide to UBI at its request, or permit UBI to take
samples of raw and other materials and of the Product (irrespective of the stage
of its production) at UBI’s expense;     2.6 provide to UBI, at UBI’s expense,
and subject to receiving reasonable notice from UBI:

 

  2.6.1 samples of the Product in advance of their use in such quantities and at
such times as UBI may from time to time specify;         2.6.2 technical reports
in such form and at such times as may from time to time be indicated by UBI;

 



13

 

 

  2.6.3 progress-reports of new works and information about the condition of
plant, equipment, installations used for the production and packaging of the
Product when requested to do so by UBI;         2.6.4 particulars of
difficulties encountered in the production and packaging of the Product and in
plant, equipment, installations or their components used therefore when
requested to do so by UBI;

 

  All such requests under this clause 2.6 shall not be made unreasonably.    
2.7 in all its activities so act as to avoid bringing UBI or the name of the
Product into disrepute in any part of the Territory.     3. MARKETING

 

Heineken UK shall throughout the continuance of this Agreement:

 

3.1 market the Product and ensure that all marketing is carried out in
accordance with Clause 4 hereof;     3.2 not sell and distribute any off
standard Product (as hereinafter defined);     3.3 use for the presentation of
the Product only:

 

  i) such sizes, designs and colours of bottles and cans,         ii) such
bottle closures and outer containers,         iii) such labels, get-up and
markings on bottles and outer containers, and         iv) such advertising
materials and literature,

 

  as shall conform to laws and regulations applicable to the relevant part of
the Territory in which that particular Product is to be sold (including but not
limited to Excise Regulations);     3.4 use the Trade Marks only in relation to
the Product, sell the Product only under the Trade Marks and keep UBI informed
of all manners in which the Trade Marks are proposed to be used and are used by
Heineken UK;     3.5 neither while this Agreement is in force nor at any time
after its termination register, attempt to register or secure any rights therein
or assert any proprietary rights or use anywhere any Trade Marks which in any
way includes, resembles or is associated with the Trade Marks or any part
thereof;

 



14

 

 

3.6 not without UBI’s prior consent in writing, sell or export the Product in or
to any part, region or country outside the Territory nor knowingly sell or
supply it to any customer who requires it for any such export or sale, such
consent not to be unreasonably withheld.     4. MARKETING AND ADVERTISING    
4.1 UBI shall during the continuance of this Agreement render to Heineken UK all
marketing assistance as UBI consider necessary or as Heineken UK may request to
enable Heineken UK to carry out the provisions hereof.     4.2 If Heineken UK
requires additional marketing services specific to the Territory, such as market
surveys, assistance in local promotions or management of local sponsorships
(hereinafter referred to as “Additional Marketing Services”), UBI and Heineken
UK shall agree on the terms and conditions of such Additional Marketing Services
in accordance with Clause 4.3 hereof.     4.3 Subject to Clause 4.4, Heineken UK
undertakes that all marketing of the Product (including but not limited to
media-advertisements, publicity and sales promotion) shall be carried out at
Heineken UK’s sole discretion (a) for Heineken UK’s account but subject to UBI’s
approval in order to ensure that it will be in line with UBI’s worldwide
advertising policy; and (b) shall always be in strict compliance with the laws
of the Territory.     4.4 Heineken UK shall be under no obligation to spend any
amount in excess of what Heineken UK has agreed to provide pursuant to Clause
5.1 of this Agreement on marketing activities during the Term.     4.5 Copyright
in any advertising materials and literature including in the artistic work
appearing in the Trade Marks acquired by or coming into the possession of
Heineken UK or any of its advertising or other agents or employees designed or
written for the purpose of the promotion of sales of the Product (“Advertising
Materials and Literature”) shall in all circumstances be UB’s property without
payment and Heineken UK shall accordingly reserve such ownership in any
authority or order which it may give or which may be given by its direction for
the preparation of Advertising Materials and Literature. UB may require Heineken
UK to execute such documents as may be required to affirm the ownership of UB in
the Trade Marks as well as the Advertising Materials and Literature.

 



15

 

 

4.6 In the event of any infringement or suspected infringement of UB’s copyright
in Advertising Materials and Literature or any act or thing which might be
detrimental thereto coming to Heineken UK’s notice, Heineken UK shall promptly
notify UBI or KBE thereof and take such steps or join with UB if required in
taking such steps against the alleged infringer as UB may require.     4.7
Clause 4.5 shall survive the termination of this Agreement.     5. PRODUCT
CONTROL

 

If UBI, being of the opinion that any beer produced or marketed by Heineken UK
as the Product is in any aspect different from its specifications or standard
(“off standard Product”), has given a notice in writing to Heineken UK to that
effect, Heineken UK shall:

 

5.1 keep and procure to be retained in its or its Agent’s depot all such off
standard Product;     5.2 use its reasonable endeavours to recover any such off
standard Product already delivered;     5.3 dispose of such off standard
Product; and     5.4 cease the delivery of the Product until the required
appearance nature and quality thereof has been re-attained.     6. LICENCES,
CLAIMS     6.1 Heineken UK warrants to UBI that it has all appropriate licences,
permits and authority to enable it to produce, bottle, package, store,
distribute, market and sell the Product in the Territory and that it will
maintain such licences, permits and authorities in full force and effect
throughout the continuation of this Agreement.

 

16

 

 

Schedule 2

 

Trade Marks

 

[image002.jpg]

 

 

 

 

 

[image004.jpg]

 

17

 

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their duly authorised representatives and delivered on the date first above
written.

 



SIGNED for HEINEKEN UK LIMITED by:   Before THIS WITNESS:       Signature /s/
Joss van der Burg   Signature /s/ Mark Hannam           Name: Joss van der Burg
  Name: Mark Hannam           Title: Finance Director   Address: 30 Kingston
Road, Oxford, OX2 6RQ           Date: 04/16/2013   Date: 04/16/2013

 

SIGNED for UNITED BREWERIES INTERNATIONAL(UK) LIMITED by   Before THIS WITNESS:
      Signature /s/ Jerome G. Merchant   Signature /s/ Alain Littee          
Name: Jerome G. Merchant   Name Alain Littee           Title: Director  
Address: 107 Egloff Drive           Date: 04/15/2013   Date: 04/15/2013

 

18

 

 

SIGNED for KINGFISHER BEER EUROPE LIMITED by:   Before THIS WITNESS:      
Signature /s/ Damon Swarbrick   Signature /s/ Mark Davis           Name: Damon
Swarbrick   Name: Mark Davis           Title: Director   Address: Springfield
House, Sandling Road, Maidstone, Kent           Date: 04/17/2013   Date:
04/17/2013

 



SIGNED for UNITED BREWERIES LIMITED by:   Before THIS WITNESS:       Signature
/s/ Shekhar Ramamurthy   Signature /s/ Govind Iyengar           Name: Shekhar
Ramamurthy   Name: Govind Iyengar           Title: Joint President   Address: UB
City, UB Tower, Level 4         #24, Vital Mallaya Road         Bangalore,
560001         India           Date: 04/17/2013   Date: 04/17/2013

  

19

 

 